Catterson, J.,
dissents in a memorandum as follows: Because I believe that the police forcibly stopped and detained the defendant without a reasonable suspicion that the defendant had committed or was about to commit an offense, I dissent. Initially, I agree with the motion court and the majority that police had a founded suspicion of criminality based on the defendant’s furtive behavior at the MetroCard machine. In my view, this founded suspicion merely allowed the police to pursue a common-law right to inquire what the defendant was doing at the MetroCard machine. (People v De Bour, 40 NY2d 210, 223-224 [1976].)
Where I depart from the majority’s reasoning is in the characterization of the police conduct as “slight physical contact with defendant.” It is uncontested that Police Officer Rodriguez approached the defendant, identified himself by showing his police identification and shield, and asked if the defendant was having a problem with his credit card. Officer Rodriguez was on the defendant’s right side and Rodriguez’s partner was on the defendant’s left. The defendant replied that he was having problems with his credit card. Officer Rodriguez “grabbed” or “grasp[ed]” the defendant’s elbow and propelled him to the side of the MetroCard machine. He simultaneously said to the defendant “please walk with me.” The defendant found himself against a wall next to a MetroCard machine, with Officer Rodriguez directly in front of him and another police officer “directly” to the side of Rodriguez. Officer Rodriguez further testified that he had “grabbed [the defendant] away from the people just in case anything happened] and I put him on the wall.”
*526This stop by police is significantly more intrusive than the minor interruptions that we have permitted under a De Bour level-two stop. (See People v Stevenson, 55 AD3d 486 [1st Dept 2008]; People v Cherry, 30 AD3d 185, 186 [1st Dept 2006], lv denied 7 NY3d 811 [2006] [officer justified in raising hand to physically restrain defendant in a level-two encounter]; People v Grunwald, 29 AD3d 33, 34 [1st Dept 2006], Iv denied 6 NY3d 848 [2006] [police officer did not exceed limits of common-law right to inquire where he told defendant to “(c)ome over here,” got in front of the defendant, and confronted him face-to-face when he tried to walk away].)
The ultimate test of whether an encounter has risen to the level of a seizure is, “whether a reasonable person would have believed, under the circumstances, that the officer’s conduct was a significant limitation on his or her freedom.” (People v Bora, 83 NY2d 531, 535 [1994].) I submit that any reasonable person who is grasped by the elbow, “put ... on the wall,” and surrounded by police officers in the middle of a subway station would believe that there was a significant limitation on his freedom. Accordingly, I would reverse the motion court.